Case 4:18-cv-13237-MFL-RSW ECF No. 26 filed 05/27/20        PageID.1643    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 ROBERT LEE-LAMAR REYNOLDS,
 #244081,

       Petitioner,                                   Case No. 18-cv-13237
                                                     Hon. Matthew F. Leitman
 v.

 JOSEPH BARRETT,

      Respondent,
 __________________________________________________________________/

  ORDER GRANTING PETITIONER’S REQUEST FOR AN EXTENSION
        OF TIME TO FILE SUPPLEMENTAL RESPONSE TO
        RESPONDENT’S MOTION TO DISMISS (ECF No. 25)

       Petitioner Robert Lee-Lamar Reynolds is a state prisoner in the custody of the

 Michigan Department of Corrections. On October 16, 2018, Reynolds filed a pro se

 petition for a writ of habeas corpus in this Court pursuant to 28 U.S.C. § 2254. (See

 ECF No. 1.) Respondent moved to dismiss the petition as untimely filed. (See Mot.

 to Dismiss, ECF No. 15.)

       On March 31, 2020, the Court ordered Reynolds to file a supplemental

 response to Respondent’s motion to dismiss by no later than June 12, 2020. (See

 Order, ECF No. 24.) Reynolds has now filed a motion requesting additional time to

 file that response. (See Mot., ECF No. 25.)




                                          1
Case 4:18-cv-13237-MFL-RSW ECF No. 26 filed 05/27/20       PageID.1644    Page 2 of 2




       The Court has reviewed Reynolds’ motion and concludes that a short

 extension of time is appropriate. Accordingly, Reynolds shall file his supplemental

 response to Respondent’s motion to dismiss by no later than July 15, 2020.

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
 Dated: May 27, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on May 27, 2020, by electronic means and/or
 ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
